GUARANTY GUARANTY dated as of February 4, 2010 ("Guaranty") made by Phoenix Energy Resource Corporation. a Nevada corporation with offices at 1001 Bayhill Drive 2nd Floor, Suite 200 San Brunco, CA 94066 (the "Guarantor"), in favor of JPF Securities Law, LLC (the "Lender") for legal services rendered in preparing the SEC filings for the Guarantor and acting as special securities counsel. WITNESSETH WHEREAS, Helvetic Capital Ventures AG, a corporation organized under the laws of Switzerland (the "Borrower"), and the Lender are parties to a Promissory Note, dated as of January 28, 2010 (such Promissory Note, as amended, restated, supplemented or otherwise modified from time to time, being hereinafter referred to as the "Note") and attached hereto as Exhibit A; WHEREAS, pursuant to the Note, this Guaranty and the guaranties entered into by the Guarantor (referred to as the "Guarantee"), the Guarantor is required to execute and deliver to the Lender a guaranty guaranteeing the Note and all other obligations under the Note; the Note and the Guarantee, together with all other documents required to be delivered in connection herewith and therewith are collectively referred to as the "Loan Documents"); and WHEREAS, the Guarantor has (a) received the sum of $10 for execution of this Guaranty, and (b) determined that (i) it will derive substantial benefit and advantage from the Loan and other financial accommodations made available to the Borrower under the Note and the other Loan Documents, and (ii) its execution, delivery and performance of this Guaranty directly benefits, and is within the best interests of, the Guarantor; NOW, THEREFORE, in consideration of the premises and the agreements herein, the Guarantor hereby agrees with the Lender, as follows: Section 1. Definitions.
